Name: 96/352/EC: Commission Decision of 29 May 1996 on financial assistance from the Community for storage in the France of antigen for production of foot-and-mouth disease vaccine (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  health;  agricultural activity;  production;  research and intellectual property;  Europe
 Date Published: 1996-06-07

 Avis juridique important|31996D035296/352/EC: Commission Decision of 29 May 1996 on financial assistance from the Community for storage in the France of antigen for production of foot-and-mouth disease vaccine (Only the French text is authentic) Official Journal L 136 , 07/06/1996 P. 0038 - 0039COMMISSION DECISION of 29 May 1996 on financial assistance from the Community for storage in the France of antigen for production of foot-and-mouth disease vaccine (Only the French text is authentic) (96/352/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 94/370/EC (2), and in particular Article 14 thereof,Whereas by virtue of Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (3), establishment of antigen banks is part of the Community's action to create Community reserves of foot-and-mouth vaccine;Whereas Article 3 of that Decision designates the Laboratoire de pathologie bovine du Centre national d'Ã ©tudes vÃ ©tÃ ©rinaires et alimentaires at Lyons in France as an antigen bank holding Community reserves;Whereas the functions and duties of these antigen banks are specified in Article 4 of that Decision; whereas Community assistance must be conditional on accomplishment of these;Whereas Community financial assistance should be granted to these banks to enable them to carry out the said functions and duties;Whereas for budgetary reasons the Community assistance should be granted for a period of one year;Whereas for supervisory purposes Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5), should apply;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Community shall grant the France financial assistance for the stocking of antigen for production of foot-and-mouth disease vaccine.Article 2 The Laboratoire de pathologie bovine at Lyons in France shall hold the stock of antigen to which Article 1 relates. The provisions of Article 4 of Council Decision 91/666/EEC shall apply.Article 3 The Community's financial assistance shall be a maximum of ECU 70 000 for the period 1 January to 31 December 1996.Article 4 The Community's financial assistance shall be paid as follows:- 70 % by way of an advance at the France's request,- the balance following presentation by France of supporting documents, which demonstrate the effective completion of the tasks. These documents must be presented before 1 March 1997.Article 5 Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis.Article 6 This Decision is addressed to France.Done at Brussels, 29 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 368, 31. 12. 1991, p. 21.(4) OJ No L 94, 28. 4. 1970, p. 13.(5) OJ No L 185, 15. 7. 1988, p. 1.